Title: To George Washington from the Commissioners for the District of Columbia, 23 December 1793
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            Washington 23d December 1793.
          
          You will receive inclosed a copy of an Agreement we have entered into with Messrs
            Morris and Greenleaf for the Sale of three thousand Lots farther, at 35£ a Lot, somewhat
            modifying the old and stating the whole in this new Contract—A consideration of the uncertainty of Settled Times, and an
            unembarrassed Commerce, weighed much with us: as well as Mr Morris’s Capital, Influence,
            and Activity—the Statement of Funds inclosed, may
            enable the prosecution of the work even in a War; in which Event we should without this
            Contract have been almost still—Under this Contract as the rest we have entered into,
            the purchasers cannot claim a Deed or legal Title, till the Terms and
            Conditions of the Sale are complied with—It may be desireable to Messrs Greenleaf and
            Morris, to have the legal Title for the purpose of taking up Money on a part of this
            property, and that they may dispose of parcels to purchasers—we have had some
            conversation with Mr Greenleaf, especially as to the last; but do not feel ourselves at
            Liberty to depart from the common mode of our Business in this Instance, without your
            approbation—Mr Greenleaf has expressed a willingness, that himself Mr Morris and Mr
            Nicholson should join in a Bond for the payment of the Money, and performing the other parts of the Contract; we have intimated
            that there would be a propriety in joining another such Security as Mr Nicholson, and it
            appears to us, that in this Business which will be a good while in winding up, if it
            rests on personal Security, there ought to be a strong probability of having at least
            two monied Securities to apply to, for the Payment of such large Sums, and the Discharge
            of such heavy burthens. Should you advise or approve the transferring the Security to
            personal as mentioned, the inclosed Copy of a Bond may we think answer the purpose.
          Mr Greenleaf had also a conversation with us on the exchange of the ground reserved for
            a Hospital as he had with you. We have always thought the place reserved improper on
            several Accounts; and Should advise a Change to a better Site, but we believe, a
            preliminary step must be, to purchase the Interest of the proprietors in that spot; for
            on releasing it from the present reserve we are apprehensive it will fall under the
            general Rule of dividing it into Squares and Lots.
          The Assembly has indulged this place with a Corporation Bank. we wish to bring it into
            such Credit as to perform the operation, of which a Sketch is inclosed, and by being the
            Holders of the Shares allowed to be subscribed by the Commissioners they will have not
            only that power, but a right to discount occasionally which may prevent Embarrassment
            from Money not being punctually paid.
          We have been Surprized and concerned that Mr Blodget should have proceeded in a new
            Lottery, not only without our Consent but after a contrary Explanation which took place
            with him a little before he left this place: he has drove us to tell him frankly that
            unless he withdraws it we shall disavow it to the public.
          
          Major Ellicott after his absence great part of the Summer, and all the fall, as we hear
            in other Service, has returned to us in the Winter: we do not accept his farther
            Services—the business we believe was going on full as Well without him.
          There has been a discovery of Foundation Stone from the Key of all Keys for a
            considerable distance this way, which we expect will be valuable—the price was rising on us, nor could we lately form a new
            Contract or get an old one executed to our Satisfaction: we have promised Mr Greenleaf
            to let him have the use of part of it—We wish to act in concert with him and his
            friends, in aiding eventually and keeping Materials at a reasonable price—with these
            views we intend to interest him in the quarries at Aquia, he benefiting us in the use of the Brick Machine—Messrs
            Greenleaf and Morris do not bound themselves to the City; they have embraced the Great
            falls and seem desirous of acquiring on other parts of Potomac.
          Our Attention has been very much taken up and so has Mr Greenleafs in first settling
            the Outlines of Mr Morris’s Contract and afterwards—Particulars of that and his
            combined—We had no Information of the building Scheme or a sight of it ’till today after
            the signing the Contract and therefore have not formed any Opinion of it farther than
            that which is obvious to every Body that is that every Addition of Capital in Building
            must add to the Improvement and population of the City. We are Sir most respectfully
            & truly Your very affectionate Servants
          
            Th: Johnson
            Dd Stuart
            Danl Carroll
          
        